
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.118



AMENDMENT TO THE
EMPLOYMENT AGREEMENT


        This Amendment Agreement, made as of the 24th day of May, 2002, is
between ATC Healthcare, Inc., a Delaware Corporation (the "Company") and Alan
Levy (the "Employee").

        Whereas, the Company and the Employee entered into an Employment
Agreement, dated as of August 1, 2000 and

        Whereas, the parties now desire to amend the Agreement as provided
herein;

        Now Therefore, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

1.Section 3 of the Agreement, relating to term is hereby amended such that term
now is extended through May 31, 2004.

2.Section 4(a) of the Agreement relating to compensation, is hereby amended such
that the employee's base salary as of June 1, 2002 will be $180,000 and such
salary will be increased to $190,000 on June 1, 2003.

3.Section 4(f) of the Agreement relating to a car allowance is hereby amended to
be $8,000 per annum payable on a weekly basis.

4.Section 5(d) of the Agreement relating to change in control is hereby amended
such that the time after a Change in Control is changed from the end of
(6) months to the end of (12) twelve months; the severance payment (6) six
months salary is changed to (12) months salary; and the payment period is
changed from a payment period of (6) months to (12) months. The severance
payments and the amount of payments will be controlled by the shorter period of
time between the (12) months and the length of time remaining on the employment
contract.

5.In consideration for entering into this Amended Employment Agreement, employee
will be granted 10,000 options in Class A stock of the Company at the execution
date of this agreement based on the end of day American Stock Exchange closing
price.

        Except as expressly amended herein, all other terms, conditions and
agreements, representations and warranties contained in the Agreement shall
remain in full force and effect.

ATC Healthcare, Inc.   Employee
/s/ David Savitsky
President & CEO
 
/s/ Alan Levy

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.118



AMENDMENT TO THE EMPLOYMENT AGREEMENT
